Case 7:21-cv-01458-VB Document 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- x

SHOLEM GRATT, :

Plaintiff, :
Vv. : ORDER OF DISMISSAL
EXPERIAN INFORMATION SOLUTIONS, : 21 CV 1458 (VB)
INC., :

Defendant. ;
pene e eee ener ence cree eee ern een eee ees xX

The Court'has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than August 16, 2021. To be clear, any application to restore the action must be
filed by August 16, 2021, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
canceled. Any pending motions are moot.

Dated: June 17, 2021
White Plains, NY

SO ORDERED:

Vi

Vincent L. Briccetti
United States District Judge

 

 

 
